Title: To George Washington from Timothy Pickering, 24 March 1796
From: Pickering, Timothy
To: Washington, George


          
            
              [Philadelphia] March 24. 1796.
            
            The Secretary of State has the honor to lay before the President of the U. States this day received from Mr Adams & Mr Deas.
            
              T. Pickering
            
          
          
            Mr Bond informs the Secretary, that neither Major Beckwith nor any other person is coming from Canada on the subject of the posts.
          
        